EXHIBIT 10.10

PLEDGE AGREEMENT

     THIS PLEDGE AGREEMENT (as amended, amended and restated, supplemented or
otherwise modified from time to time, this “Pledge Agreement”), dated as of May
10, 2010, is by and among the parties identified as “Pledgors” on the signature
pages hereto and such other parties as may become Grantors hereunder after the
date hereof (individually a “Pledgor”, and collectively the “Pledgors”) and BANK
OF AMERICA, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
for the holders of the Secured Obligations.

W I T N E S S E T H

     WHEREAS, a senior secured credit facility has been established pursuant to
the terms of that certain Credit Agreement dated as of the date hereof (as
amended, amended and restated, supplemented, extended or otherwise modified from
time to time, the “Credit Agreement”) among American Teleconferencing Services,
Ltd., a Missouri corporation, as borrower, Premiere Global Services, Inc., a
Georgia corporation (the “Parent”), and certain subsidiaries and affiliates
identified therein, as guarantors, the lenders identified therein and Bank of
America, N.A., as Administrative Agent; and

     WHEREAS, this Pledge Agreement is required under the terms of the Credit
Agreement;

     NOW, THEREFORE, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1. Definitions and Interpretive Provisions.

     (a) Definitions. Capitalized terms used and not otherwise defined herein
shall have the meanings provided in the Credit Agreement. In addition, the
following terms, which are defined in the UCC as in effect in the State of New
York on the date hereof, are used herein as so defined: Accession, Financial
Asset, Proceeds and Security. As used herein:

>      “Collateral Agent” has the meaning provided in the introductory paragraph
> hereto, together with its successors or permitted assigns in such capacity.
> 
>      “Credit Agreement” has the meaning provided in the recitals hereto.
> 
>      “Non-Voting Equity” has the meaning provided in Section 2(a).
> 
>      “Pledge Agreement” has the meaning provided in the introductory paragraph
> hereto.
> 
>      “Pledged Collateral” has the meaning provided in Section 2.
> 
>      “Pledged Shares” has the meaning provided in Section 2.
> 
>      “Pledgor” and “Pledgors” have the meaning provided in the recitals
> hereto, together with their respective successors and assigns.

--------------------------------------------------------------------------------




>      “Secured Obligations” means the Obligations and, without duplication, all
> costs and expenses incurred in connection with enforcement and collection of
> the Secured Obligations, including reasonable attorneys’ fees and expenses.
> 
>      “Securities Act” means the Securities Act of 1933, as amended.
> 
>      “UCC” means the Uniform Commercial Code.
> 
>      “Voting Equity” has the meaning provided in Section 2(a).

     (b) Interpretive Provisions, etc. The terms and provisions of Section 1.02
of the Credit Agreement (as the same may be amended or modified as provided
therein) are incorporated herein by reference to the same extent and with the
same effect as if fully set forth herein.

     2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby grants,
pledges and assigns to the Collateral Agent, for the benefit of the holders of
the Secured Obligations, a continuing security interest in, and a right to
set-off against, any and all right, title and interest of such Pledgor in and to
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Pledged Collateral”):

>      (a) Pledged Shares. (i) 100% (or, if less, the full amount owned by such
> Pledgor) of the issued and outstanding Capital Stock owned by such Pledgor of
> each Domestic Subsidiary set forth on Schedule 2(a) attached hereto and (ii)
> 65% (or, if less, the full amount owned by such Pledgor) of the issued and
> outstanding shares of Capital Stock entitled to vote (within the meaning of
> Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and 100% (or, if less,
> the full amount owned by such Pledgor) of the issued and outstanding Capital
> Stock not entitled to vote (within the meaning of Treas. Reg. Section
> 1.956-2(c)(2)) (“Non-Voting Equity”) owned by such Pledgor of each Foreign
> Subsidiary set forth on Schedule 2(a) attached hereto, in each case together
> with the certificates (or other agreements or instruments), if any,
> representing such Capital Stock, and all options and other rights, contractual
> or otherwise, with respect thereto (collectively, together with the Capital
> Stock described in Section 2(b) and 2(c) below, the “Pledged Shares”),
> including the following:
> 
> >      (A) all shares, securities, membership interests or other equity
> > interests representing a dividend on any of the Pledged Shares, or
> > representing a distribution or return of capital upon or in respect of the
> > Pledged Shares, or resulting from a stock split, revision, reclassification
> > or other exchange therefor, and any subscriptions, warrants, rights or
> > options issued to the holder of, or otherwise in respect of, the Pledged
> > Shares; and
> > 
> >      (B) without affecting the obligations of the Pledgors under any
> > provision prohibiting such action hereunder or under the Credit Agreement,
> > in the event of any consolidation or merger involving the issuer of any
> > Pledged Shares and in which such issuer is not the surviving entity, all
> > Capital Stock of the successor entity formed by or resulting from such
> > consolidation or merger.
> 
>      (b) Additional Shares. (i) 100% (or, if less, the full amount owned by
> such Pledgor) of the issued and outstanding Capital Stock owned by such
> Pledgor of any Person that hereafter becomes a Domestic Subsidiary and is
> required to be pledged hereunder pursuant to the Credit Agreement, and (ii)
> 65% (or, if less, the full amount owned by such Pledgor) of the Voting Equity
> and 100% (or, if less, the full amount owned by such Pledgor) of the
> Non-Voting Equity owned by such Pledgor of any Person that hereafter becomes a
> Foreign Subsidiary and is required to be

2

--------------------------------------------------------------------------------




> pledged hereunder pursuant to the Credit Agreement, including the certificates
> (or other agreements or instruments) representing such Capital Stock.
> 
>      (c) Accessions and Proceeds. All Accessions and all Proceeds of any and
> all of the foregoing.

     Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter deliver
additional Capital Stock to the Collateral Agent as collateral security for the
Secured Obligations. Upon delivery to the Collateral Agent, such additional
Capital Stock shall be deemed to be part of the Pledged Collateral of such
Pledgor and shall be subject to the terms of this Pledge Agreement whether or
not Schedule 2(a) is amended to refer to such additional Capital Stock.

     Notwithstanding anything to the contrary contained herein, if and to the
extent the Capital Stock of a Foreign Subsidiary of any Pledgor is pledged to
the Collateral Agent pursuant to a foreign law pledge agreement or other
documentation in form and substance reasonably acceptable to the Collateral
Agent, then such Capital Stock shall not constitute Pledged Collateral under
this Pledge Agreement.

     3. Security for Secured Obligations. The security interest created hereby
in the Pledged Collateral of each Pledgor constitutes continuing collateral
security for all of the Secured Obligations.

     4. Delivery of the Pledged Collateral. Each Pledgor hereby agrees that:

>      (a) Such Pledgor shall deliver to the Collateral Agent (i) simultaneously
> with or prior to the execution and delivery of this Pledge Agreement, all
> certificates representing the Pledged Shares of such Pledgor and (ii) promptly
> upon the receipt thereof by or on behalf of a Pledgor, all other certificates
> and instruments constituting Pledged Collateral of a Pledgor. Prior to
> delivery to the Collateral Agent, all such certificates and instruments
> constituting Pledged Collateral of a Pledgor shall be held in trust by such
> Pledgor for the benefit of the Collateral Agent pursuant hereto. All such
> certificates shall be delivered in suitable form for transfer by delivery or
> shall be accompanied by duly executed instruments of transfer or assignment in
> blank, substantially in the form provided in Exhibit 4(a) attached hereto.
> 
>      (b) Additional Securities. If such Pledgor shall receive by virtue of its
> being or having been the owner of any Pledged Collateral, any (i) certificate,
> including any certificate representing a dividend or distribution in
> connection with any increase or reduction of capital, reclassification,
> merger, consolidation, sale of assets, combination of shares or other equity
> interests, stock splits, spin-off or split-off, promissory notes or other
> instruments; (ii) option or right, whether as an addition to, substitution
> for, or an exchange for, any Pledged Collateral or otherwise; (iii) dividends
> payable in securities; or (iv) distributions of securities in connection with
> a partial or total liquidation, dissolution or reduction of capital, capital
> surplus or paid-in surplus, then such Pledgor shall receive such certificate,
> instrument, option, right or distribution in trust for the benefit of the
> Collateral Agent, shall segregate it from such Pledgor’s other property and
> shall deliver it forthwith to the Collateral Agent in the exact form received
> together with any necessary endorsement and/or appropriate stock power duly
> executed in blank, substantially in the form provided in Exhibit 4(a), to be
> held by the Collateral Agent as Pledged Collateral and as further collateral
> security for the Secured Obligations.
> 
>      (c) Financing Statements. Each Pledgor authorizes the Collateral Agent to
> prepare and file such UCC or other applicable financing statements (including
> renewal statements), amendments and supplements or such other instruments as
> the Collateral Agent may from time to time reasonably deem necessary,
> appropriate or convenient in order to perfect and protect the security
> interest created hereby in the Pledged Collateral of such Pledgor.

3

--------------------------------------------------------------------------------




     5. Representations and Warranties. Each Pledgor hereby represents and
warrants:

>      (a) Authorization of Pledged Shares. The Pledged Shares are duly
> authorized and validly issued, are fully paid and nonassessable and are not
> subject to the preemptive rights of any Person.
> 
>      (b) Title. Each Pledgor has good and indefeasible title to the Pledged
> Collateral of such Pledgor and will at all times be the legal and beneficial
> owner of such Pledged Collateral free and clear of any Lien, other than
> Permitted Liens. There exists no “adverse claim” within the meaning of Section
> 8-102 of the UCC with respect to the Pledged Shares of such Pledgor.
> 
>      (c) Exercising of Rights. The exercise by the Collateral Agent of its
> rights and remedies hereunder will not violate any law or governmental
> regulation or any material contractual restriction binding on or affecting a
> Pledgor or any of its property.
> 
>      (d) Pledgor’s Authority. No authorization, approval or action by, and no
> notice or filing with any Governmental Authority or with the issuer of any
> Pledged Shares is required either (i) for the pledge made by a Pledgor or for
> the granting of the security interest by a Pledgor pursuant to this Pledge
> Agreement (except as have been already obtained or made) or (ii) for the
> exercise by the Collateral Agent or the holders of the Secured Obligations of
> their rights and remedies hereunder (except as may be required by laws
> affecting the offering and sale of securities).
> 
>      (e) Security Interest/Priority. This Pledge Agreement creates a valid
> security interest in the Pledged Collateral in favor of the Collateral Agent
> for the benefit of the holders of the Secured Obligations. The delivery to the
> Collateral Agent of certificates evidencing the Pledged Collateral, together
> with duly executed stock powers in respect thereof, will perfect and establish
> the first priority of the Collateral Agent’s security interest in any
> certificated Pledged Collateral that constitutes a Security. The filing of
> appropriate UCC financing statements in the appropriate filing offices in the
> jurisdiction of organization of the applicable Pledgor or obtaining “control”
> over such interests in accordance with the provisions of Section 8-106 of the
> UCC will perfect and establish the first priority of the Collateral Agent’s
> security interest in any uncertificated Pledged Collateral that constitutes a
> Security. The filing of appropriate UCC financing statements in the
> appropriate filing offices in the jurisdiction of organization of the
> applicable Pledgor will perfect and establish the first priority of the
> Collateral Agent’s security interest in any Pledged Collateral that does not
> constitute a Security. Except as set forth in this subsection (e), no action
> is necessary to perfect the security interests granted by the Pledgors under
> this Pledge Agreement.
> 
>      (f) Partnership and Membership Interests. Except as previously disclosed
> to the Collateral Agent, none of the Pledged Shares consisting of partnership
> or limited liability company interests (i) is dealt in or traded on a
> securities exchange or in a securities market, (ii) by its terms expressly
> provides that it is a security governed by Article 8 of the UCC, (iii) is an
> investment company security, (iv) is held in a securities account or (v)
> constitutes a Security or a Financial Asset.
> 
>      (g) No Other Interests. Other than as set forth on Schedule 2(a), no
> Pledgor owns any Capital Stock required by the Credit Agreement to be pledged
> hereunder in any Domestic Subsidiary or in any Foreign Subsidiary (except for
> any Capital Stock of a Foreign Subsidiary that is pledged to the Collateral
> Agent pursuant to a foreign law pledge agreement or other documentation in
> form and substance reasonably acceptable to the Collateral Agent).

4

--------------------------------------------------------------------------------




     6. Covenants. Each Pledgor covenants that so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated, such Pledgor shall:

>      (a) Defense of Title. Warrant and defend title to and ownership of the
> Pledged Collateral of such Pledgor at its own expense against the claims and
> demands of all other parties claiming an interest therein, keep the Pledged
> Collateral free from all Liens, except for Permitted Liens, and not sell,
> exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral
> of such Pledgor or any interest therein, except as permitted under the Credit
> Agreement and the other Credit Documents.
> 
>      (b) Further Assurances. Promptly execute and deliver at its expense all
> further instruments and documents and take all further action that may be
> necessary or that the Collateral Agent may reasonably request in order to (i)
> perfect and protect the security interest created hereby in the Pledged
> Collateral of such Pledgor (including any and all action necessary to satisfy
> the Collateral Agent that the Collateral Agent has obtained a first priority
> perfected security interest in all Pledged Collateral); (ii) enable the
> Collateral Agent to exercise and enforce its rights and remedies hereunder in
> respect of the Pledged Collateral of such Pledgor; and (iii) otherwise effect
> the purposes of this Pledge Agreement, including and if requested by the
> Collateral Agent, delivering to the Collateral Agent irrevocable proxies in
> respect of the Pledged Collateral of such Pledgor.
> 
>      (c) Amendments. Not make or consent to any amendment or other
> modification or waiver with respect to any of the Pledged Collateral of such
> Pledgor or enter into any agreement or allow to exist any restriction with
> respect to any of the Pledged Collateral of such Pledgor other than pursuant
> hereto or as may be permitted under the Credit Agreement.
> 
>      (d) Compliance with Securities Laws. File all reports and other
> information now or hereafter required to be filed by such Pledgor with the
> United States Securities and Exchange Commission and any other state, federal
> or foreign agency in connection with the ownership of the Pledged Collateral
> of such Pledgor.
> 
>      (e) Issuance or Acquisition of Capital Stock. Not, without executing and
> delivering, or causing to be executed and delivered, to the Collateral Agent
> such agreements, documents and instruments as the Collateral Agent may
> require, issue or acquire any Capital Stock consisting of an interest in a
> partnership or a limited liability company that (i) is dealt in or traded on a
> securities exchange or in a securities market, (ii) by its terms expressly
> provides that it is a security governed by Article 8 of the UCC, (iii) is an
> investment company security, (iv) is held in a securities account or (v)
> constitutes a Security or a Financial Asset.

     7. Advances by Holders of the Secured Obligations. On failure of any
Pledgor to perform any of the covenants and agreements contained herein, the
Collateral Agent may, at its reasonable discretion, perform the same and in so
doing may expend such sums as the Collateral Agent may reasonably deem advisable
in the performance thereof, including the payment of any insurance premiums, the
payment of any taxes, a payment to obtain a release of a Lien or potential Lien,
expenditures made in defending against any adverse claim and all other
expenditures that the Collateral Agent or the holders of the Secured Obligations
may make for the protection of the security hereof or may be compelled to make
by operation of law. All such sums and amounts so expended shall be repayable by
the Pledgors on a joint and several basis (subject to Section 27) promptly upon
timely notice thereof and demand therefor, shall constitute additional Secured
Obligations and shall bear interest from the date said amounts are expended at
the Default Rate for Revolving Loans that are Base Rate Loans. No such
performance of any covenant or agreement by the Collateral Agent on behalf of
any Pledgor, and no such advance or expenditure therefor, shall relieve the
Pledgors of any default under the terms of this Pledge Agreement, the other
Credit Documents or any other documents relating to the Secured Obligations. The
Collateral Agent may make any payment hereby authorized in

5

--------------------------------------------------------------------------------




accordance with any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien, title or claim except to the extent such
payment is being contested in good faith by a Pledgor in appropriate proceedings
and against which adequate reserves are being maintained in accordance with
GAAP.

     8. Remedies.

>      (a) General Remedies. Upon the occurrence of an Event of Default and
> during the continuation thereof, the Collateral Agent, for the benefit of the
> holders of the Secured Obligations shall have, in addition to the rights and
> remedies provided herein, in the Credit Documents, in any other documents
> relating to the Secured Obligations, or by applicable law (including levy of
> attachment and garnishment), the rights and remedies of a secured party under
> the UCC of the jurisdiction applicable to the affected Pledged Collateral.
> 
>      (b) Sale of Pledged Collateral. Upon the occurrence of an Event of
> Default and during the continuation thereof, without limiting the generality
> of this Section 8 and without notice, the Collateral Agent may, in its sole
> discretion, sell or otherwise dispose of or realize upon the Pledged
> Collateral, or any part thereof, in one or more parcels, at public or private
> sale, at any exchange or broker’s board or elsewhere, at such price or prices
> and on such other terms as the Collateral Agent may deem commercially
> reasonable, for cash, credit or for future delivery or otherwise in accordance
> with applicable law. To the extent permitted by applicable law, any holder of
> the Secured Obligations may in such event, bid for the purchase of such
> securities. Each Pledgor agrees that, to the extent notice of sale shall be
> required by law and has not been waived by such Pledgor, any requirement of
> reasonable notice shall be met if notice, specifying the place of any public
> sale or the time after which any private sale is to be made, is personally
> served on or mailed, postage prepaid, to such Pledgor, in accordance with the
> notice provisions of Section 11.02 of the Credit Agreement at least ten days
> before the time of such sale. The Collateral Agent shall not be obligated to
> make any sale of Pledged Collateral of such Pledgor regardless of notice of
> sale having been given. The Collateral Agent may adjourn any public or private
> sale from time to time by announcement at the time and place fixed therefor,
> and such sale may, without further notice, be made at the time and place to
> which it was so adjourned.
> 
>      (c) Private Sale. Upon the occurrence of an Event of Default and during
> the continuation thereof, the Pledgors recognize that the Collateral Agent may
> deem it impracticable to effect a public sale of all or any part of the
> Pledged Shares or any of the securities constituting Pledged Collateral and
> that the Collateral Agent may, therefore, determine to make one or more
> private sales of any such Pledged Collateral to a restricted group of
> purchasers who will be obligated to agree, among other things, to acquire such
> Pledged Collateral for their own account, for investment and not with a view
> to the distribution or resale thereof. Each Pledgor acknowledges that any such
> private sale may be at prices and on terms less favorable to the seller than
> the prices and other terms that might have been obtained at a public sale and,
> notwithstanding the foregoing, agrees that such private sale shall be deemed
> to have been made in a commercially reasonable manner and that the Collateral
> Agent shall have no obligation to delay sale of any such Pledged Collateral
> for the period of time necessary to permit the issuer of such Pledged
> Collateral to register such Pledged Collateral for public sale under the
> Securities Act. Each Pledgor further acknowledges and agrees that any offer to
> sell such Pledged Collateral that has been (i) publicly advertised on a bona
> fide basis in a newspaper or other publication of general circulation in the
> financial community of New York, New York (to the extent that such offer may
> be advertised without prior registration under the Securities Act), or (ii)
> made privately in the manner described above shall be deemed to involve a
> “public sale” under the UCC, notwithstanding that such sale may not constitute
> a “public offering” under the Securities Act, and the Collateral Agent may, in
> such event, bid for the purchase of such Pledged Collateral.

6

--------------------------------------------------------------------------------




>      (d) Retention of Pledged Collateral. To the extent permitted under
> applicable law, in addition to the rights and remedies hereunder, upon the
> occurrence and during the continuation of an Event of Default, the Collateral
> Agent may, after providing the notices required by Sections 9-620 and 9-621 of
> the UCC or otherwise complying with the requirements of applicable law of the
> relevant jurisdiction, accept or retain all or any portion of the Pledged
> Collateral in satisfaction of the Secured Obligations. Unless and until the
> Collateral Agent shall have provided such notices, however, the Collateral
> Agent shall not be deemed to have accepted or retained any Pledged Collateral
> in satisfaction of any Secured Obligations for any reason.
> 
>      (e) Deficiency. In the event that the proceeds of any sale, collection or
> realization are insufficient to pay all amounts to which the Collateral Agent
> or the holders of the Secured Obligations are legally entitled, the Pledgors
> shall be jointly and severally liable for the deficiency (subject to clause
> (e) immediately above and Section 27), together with interest thereon at the
> Default Rate for Revolving Loans that are Base Rate Loans, together with the
> reasonable costs of collection and reasonable attorneys’ fees. Any surplus
> remaining after the full payment and satisfaction of the Secured Obligations
> shall be returned to the Pledgors or to whomsoever a court of competent
> jurisdiction shall determine to be entitled thereto.

     9. Rights of the Collateral Agent.

>      (a) Power of Attorney. In addition to other powers of attorney contained
> herein, each Pledgor hereby designates and appoints the Collateral Agent, on
> behalf of the holders of the Secured Obligations, and each of its designees or
> agents, as attorney-in-fact of such Pledgor, irrevocably and with power of
> substitution, with authority to take any or all of the following actions upon
> the occurrence and during the continuation of an Event of Default:
> 
> >      (i) to demand, collect, settle, compromise and adjust, and give
> > discharges and releases concerning the Pledged Collateral, all as the
> > Collateral Agent may reasonably deem appropriate;
> > 
> >      (ii) to commence and prosecute any actions at any court for the
> > purposes of collecting any of the Pledged Collateral and enforcing any other
> > right in respect thereof;
> > 
> >      (iii) to defend, settle or compromise any action brought and, in
> > connection therewith, give such discharge or release as the Collateral Agent
> > may reasonably deem appropriate;
> > 
> >      (iv) to pay or discharge taxes, liens, security interests or other
> > encumbrances levied or placed on or threatened against the Pledged
> > Collateral;
> > 
> >      (v) to direct any parties liable for any payment in connection with any
> > of the Pledged Collateral to make payment of any and all monies due and to
> > become due thereunder directly to the Collateral Agent or as the Collateral
> > Agent shall direct;
> > 
> >      (vi) to receive payment of and receipt for any and all monies, claims,
> > and other amounts due and to become due at any time in respect of or arising
> > out of any Pledged Collateral;
> > 
> >      (vii) to sign and endorse any drafts, assignments, proxies, stock
> > powers, verifications, notices and other documents relating to the Pledged
> > Collateral;

7

--------------------------------------------------------------------------------




> >      (viii) to execute and deliver all assignments, conveyances, statements,
> > financing statements, renewal financing statements, security and pledge
> > agreements, affidavits, notices and other agreements, instruments and
> > documents that the Collateral Agent may reasonably deem appropriate in order
> > to perfect and maintain the security interests and liens granted in this
> > Pledge Agreement and in order to fully consummate all of the transactions
> > contemplated therein;
> > 
> >      (ix) to exchange any of the Pledged Collateral or other property upon
> > any merger, consolidation, reorganization, recapitalization or other
> > readjustment of the issuer thereof and, in connection therewith, deposit any
> > of the Pledged Collateral with any committee, depository, transfer agent,
> > registrar or other designated agency upon such terms as the Collateral Agent
> > may reasonably deem appropriate;
> > 
> >      (x) to vote for a shareholder resolution, or to sign an instrument in
> > writing, sanctioning the transfer of any or all of the Pledged Collateral
> > into the name of the Collateral Agent or one or more of the holders of the
> > Secured Obligations or into the name of any transferee to whom the Pledged
> > Collateral or any part thereof may be sold pursuant to Section 8 hereof; and
> > 
> >      (xi) to do and perform all such other acts and things as the Collateral
> > Agent may reasonably deem appropriate or convenient in connection with the
> > Pledged Collateral.
> 
>      This power of attorney is a power coupled with an interest and shall be
> irrevocable for so long as any of the Secured Obligations shall remain
> outstanding and until all of the commitments relating thereto shall have been
> terminated. The Collateral Agent shall be under no duty to exercise or
> withhold the exercise of any of the rights, powers, privileges and options
> expressly or implicitly granted to the Collateral Agent in this Pledge
> Agreement, and shall not be liable for any failure to do so or any delay in
> doing so. The Collateral Agent shall not be liable for any act or omission or
> for any error of judgment or any mistake of fact or law in its individual
> capacity or its capacity as attorney-in-fact except acts or omissions
> resulting from its gross negligence or willful misconduct. This power of
> attorney is conferred on the Collateral Agent solely to protect, preserve and
> realize upon its security interest in the Pledged Collateral.
> 
>      (b) Assignment by the Collateral Agent. The Collateral Agent may from
> time to time assign its security interest in the Pledged Collateral in
> connection with its resignation as Collateral Agent pursuant to Section 10.06
> of the Credit Agreement, and the assignee shall be entitled to all of the
> rights and remedies of the Collateral Agent under this Pledge Agreement in
> relation thereto.
> 
>      (c) The Collateral Agent’s Duty of Care. Other than the exercise of
> reasonable care to assure the safe custody of the Pledged Collateral while
> being held by the Collateral Agent hereunder, the Collateral Agent shall have
> no duty or liability to preserve rights pertaining thereto, it being
> understood and agreed that the Pledgors shall be responsible for preservation
> of all rights in the Pledged Collateral, and the Collateral Agent shall be
> relieved of all responsibility for the Pledged Collateral upon surrendering it
> or tendering the surrender of it to the Pledgors. The Collateral Agent shall
> be deemed to have exercised reasonable care in the custody and preservation of
> the Pledged Collateral in its possession if such Pledged Collateral is
> accorded treatment substantially equal to that which the Collateral Agent
> accords its own property, which shall be no less than the treatment employed
> by a reasonable and prudent agent in the industry, it being understood that
> the Collateral Agent shall not have responsibility for (i) ascertaining or
> taking action with respect to calls, conversions, exchanges, maturities,
> tenders or other matters relating to any Pledged Collateral, whether or not
> the Collateral Agent has or is deemed to have

8

--------------------------------------------------------------------------------




> knowledge of such matters, or (ii) taking any necessary steps to preserve
> rights against any parties with respect to any of the Pledged Collateral.
> 
>      (d) Voting Rights in Respect of the Pledged Collateral.
> 
> >      (i) So long as no Event of Default shall have occurred and be
> > continuing, to the extent permitted by law, each Pledgor may exercise any
> > and all voting and other consensual rights pertaining to the Pledged
> > Collateral of such Pledgor or any part thereof for any purpose not
> > inconsistent with the terms of this Pledge Agreement or the Credit
> > Agreement; and
> > 
> >      (ii) Upon the occurrence and during the continuation of an Event of
> > Default and following the Collateral Agent’s delivery to such Pledgor of
> > notice of its intent to exercise such rights, all rights of a Pledgor to
> > exercise the voting and other consensual rights that it would otherwise be
> > entitled to exercise pursuant to clause (i) of this subsection shall cease
> > and all such rights shall thereupon become vested in the Collateral Agent,
> > which shall then have the sole right to exercise such voting and other
> > consensual rights.
> 
>      (e) Dividend Rights in Respect of the Pledged Collateral.
> 
> >      (i) So long as no Event of Default shall have occurred and be
> > continuing and subject to Section 4(b) hereof, each Pledgor may receive and
> > retain any and all dividends (other than stock dividends and other dividends
> > constituting Pledged Collateral addressed herein) or interest paid in
> > respect of the Pledged Collateral to the extent they are allowed under the
> > Credit Agreement.
> > 
> >      (ii) Upon the occurrence and during the continuation of an Event of
> > Default:
> > 
> >      (A) all rights of a Pledgor to receive the dividends and interest
> > payments that it would otherwise be authorized to receive and retain
> > pursuant to clause (i) of this subsection shall cease and all such rights
> > shall thereupon be vested in the Collateral Agent, which shall then have the
> > sole right to receive and hold as Pledged Collateral such dividends and
> > interest payments; and
> > 
> >      (B) all dividends and interest payments that are received by a Pledgor
> > contrary to the provisions of clause (A) of this subsection shall be
> > received in trust for the benefit of the Collateral Agent, shall be
> > segregated from other property or funds of such Pledgor, and shall be
> > forthwith paid over to the Collateral Agent as Pledged Collateral in the
> > exact form received, to be held by the Collateral Agent as Pledged
> > Collateral and as further collateral security for the Secured Obligations.
> 
>      (f) Release of Pledged Collateral. The Administrative Agent may release
> any of the Pledged Collateral from this Pledge Agreement or may substitute any
> of the Pledged Collateral for other Pledged Collateral without altering,
> varying or diminishing in any way the force, effect, lien, pledge or security
> interest of this Pledge Agreement as to any Pledged Collateral not expressly
> released or substituted, and this Pledge Agreement shall continue as a first
> priority lien on all Pledged Collateral not expressly released or substituted.

     10. Rights of Required Lenders. All rights of the Collateral Agent
hereunder, if not exercised by the Collateral Agent, may be exercised by the
holders of the Secured Obligations with the consent of the Required Lenders.

9

--------------------------------------------------------------------------------




     11. Application of Proceeds. Upon the occurrence and during the
continuation of an Event of Default, any payments in respect of the Secured
Obligations and any proceeds of the Pledged Collateral, when received by the
Collateral Agent or any of the holders of the Secured Obligations in cash or its
equivalent, will be applied in reduction of the Secured Obligations in the order
set forth in the Credit Agreement, and each Pledgor irrevocably waives the right
to direct the application of such payments and proceeds and acknowledges and
agrees that the Collateral Agent shall have the continuing and exclusive right
to apply and reapply any and all such payments and proceeds in the Collateral
Agent’s sole discretion, notwithstanding any entry to the contrary upon any of
its books and records.

     12. Release of Pledged Collateral. Upon request, the Collateral Agent shall
promptly deliver to the Borrower (at the Borrower’s expense) appropriate release
documentation to the extent the release of Pledged Collateral is permitted
under, and on the terms and conditions set forth in, the Credit Agreement;
provided that any such release, or the substitution of any of the Pledged
Collateral for other Collateral, will not alter, vary or diminish in any way the
force, effect, lien, pledge or security interest of this Pledge Agreement as to
any and all Pledged Collateral not expressly released or substituted, and this
Pledge Agreement shall continue as a first priority lien (subject to Permitted
Liens) on any and all Pledged Collateral not expressly released or substituted.

     13. Costs and Expenses. At all times hereafter, whether or not upon the
occurrence of an Event of Default, the Pledgors agree to promptly pay upon
demand any and all reasonable costs and expenses (including reasonable
attorneys’ fees) of the Collateral Agent and the holders of the Secured
Obligations (a) as required under Section 11.04 of the Credit Agreement and (b)
as necessary to protect the Pledged Collateral or to exercise any rights or
remedies under this Pledge Agreement or with respect to any of the Pledged
Collateral. All of the foregoing costs and expenses shall constitute Secured
Obligations hereunder.

     14. Continuing Agreement.

>      (a) This Pledge Agreement shall be a continuing agreement in every
> respect and shall remain in full force and effect so long as any of the Loan
> Obligations remains outstanding and until all of the commitments relating
> thereto have been terminated (other than any obligations with respect to the
> indemnities and the representations and warranties set forth in the Credit
> Documents), or the Collateral Agent may release or terminate the pledge and
> security interests hereunder with the consent or at the direction of the
> Required Lenders or as may be otherwise provided under the Credit Agreement.
> Upon such payment and termination, this Pledge Agreement shall be
> automatically terminated and the Collateral Agent and the holders of the
> Secured Obligations shall, upon the request and at the expense of the
> Pledgors, forthwith release all of its liens and security interests hereunder
> and shall execute and deliver all UCC termination statements and/or other
> documents reasonably requested by the Pledgors evidencing such termination.
> Notwithstanding the foregoing, all releases and indemnities provided hereunder
> shall survive termination of this Pledge Agreement.
> 
>      (b) This Pledge Agreement shall continue to be effective or be
> automatically reinstated, as the case may be, if at any time payment, in whole
> or in part, of any of the Secured Obligations is rescinded or must otherwise
> be restored or returned by the Collateral Agent or any holder of the Secured
> Obligations as a preference, fraudulent conveyance or otherwise under any
> Debtor Relief Laws, all as though such payment had not been made; provided
> that in the event payment of all or any part of the Secured Obligations is
> rescinded or must be restored or returned, all reasonable costs and expenses
> (including reasonable attorneys’ fees) incurred by the Collateral Agent or any
> holder of the Secured Obligations in defending and enforcing such
> reinstatement shall be deemed to be included as a part of the Secured
> Obligations.

10

--------------------------------------------------------------------------------




     15. Amendments and Waivers. This Pledge Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
by written agreement of (a) the Pledgors and (b) the Collateral Agent (with the
consent or at the direction of the requisite Lenders under the Credit
Agreement).

     16. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Pledgor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Collateral Agent and the holders of the Secured Obligations hereunder, to
the benefit of the Collateral Agent and the holders of the Secured Obligations
and their successors and permitted assigns; provided, however, that none of the
Pledgors may assign its rights or delegate its duties hereunder without the
prior written consent of the requisite Lenders under the Credit Agreement.

     17. Release. To the fullest extent permitted by applicable law, each
Pledgor hereby releases the Collateral Agent and each holder of the Secured
Obligations, and their respective successors, assigns, officers, attorneys,
employees and agents, from any liability for any act or omission or any error of
judgment or mistake of fact or of law relating to this Pledge Agreement or the
Collateral, except for any liability arising from the gross negligence or
willful misconduct of the Collateral Agent or such holder of the Secured
Obligations.

     18. Notices. All notices required or permitted to be given under this
Pledge Agreement shall be given as provided in Section 11.02 of the Credit
Agreement.

     19. Counterparts. This Pledge Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. It shall not be necessary in making proof of this Pledge
Agreement to produce or account for more than one such counterpart.

     20. Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Pledge Agreement.

     21. Governing Law; Submission to Jurisdiction; Etc.

     (a) THIS PLEDGE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT THE COLLATERAL AGENT SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

     (b) EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF SUCH STATE AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PLEDGORS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PLEDGORS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
PLEDGE AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
COLLATERAL AGENT OR ANY HOLDER OF THE SECURED

11

--------------------------------------------------------------------------------




OBLIGATIONS MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS PLEDGE AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

     (c) EACH PLEDGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS PLEDGE AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

     (d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT AGREEMENT. NOTHING IN
THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

     22. Waiver of Jury Trial.

     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE AGREEMENT AND THE
OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

     23. Severability. If any provision of this Pledge Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Pledge Agreement shall not be affected or
impaired thereby and (b) the parties shall endeavor in good faith negotiations
to replace the illegal, invalid or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the illegal, invalid or unenforceable provisions. The invalidity of a provision
in a particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

     24. Entirety. This Pledge Agreement and the other Credit Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

     25. Survival. All representations and warranties made hereunder and in any
other document delivered pursuant hereto or in connection herewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Collateral Agent and each of
the holders of the Secured Obligations, regardless of any investigation made by
the Collateral Agent or any holder of the Secured Obligations or on their behalf
and notwithstanding that the Collateral Agent or any holder of the Secured
Obligations may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Loan Obligation shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

12

--------------------------------------------------------------------------------




     26. Other Security. To the extent that any of the Secured Obligations are
now or hereafter secured by property other than the Pledged Collateral
(including real and other personal property owned by a Pledgor), or by a
guarantee, endorsement or property of any other Person, then the Collateral
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Collateral
Agent shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Collateral Agent shall at
any time pursue, relinquish, subordinate, modify or take with respect thereto,
without in any way modifying or affecting any of them or the Secured Obligations
or any of the rights of the Collateral Agent or the holders of the Secured
Obligations under this Pledge Agreement, under any of the other Credit Documents
or under any other document relating to the Secured Obligations.

     27. Joint and Several Obligations of Pledgors.

>      (a) Subject to subsection (c) of this Section 27, each of the Pledgors is
> accepting joint and several liability hereunder in consideration of the
> financial accommodation to be provided by the holders of the Secured
> Obligations, for the mutual benefit, directly and indirectly, of each of the
> Pledgors and in consideration of the undertakings of each of the Pledgors to
> accept joint and several liability for the obligations of each of them.
> 
>      (b) Subject to subsection (c) of this Section 27, each of the Pledgors
> jointly and severally hereby irrevocably and unconditionally accepts, not
> merely as a surety but also as a co-debtor, joint and several liability with
> the other Pledgors with respect to the payment and performance of all of the
> Secured Obligations arising under this Pledge Agreement, the other Credit
> Documents and any other documents relating to the Secured Obligations, it
> being the intention of the parties hereto that all the Secured Obligations
> shall be the joint and several obligations of each of the Pledgors without
> preferences or distinction among them.
> 
>      (c) Notwithstanding any provision to the contrary contained herein, in
> any other of the Credit Documents or in any other documents relating to the
> Secured Obligations, the obligations of each Pledgor that is a Guarantor under
> the Credit Agreement and the other Credit Documents shall be limited to an
> aggregate amount equal to the largest amount that would not render such
> obligations subject to avoidance under Section 548 of the Bankruptcy Code of
> the United States or any other applicable Debtor Relief Laws (including any
> comparable provisions of any applicable state law).

     28. Joinder. At any time after the date of this Pledge Agreement, one or
more additional Persons may become party hereto by executing and delivering to
the Collateral Agent a Guarantor Joinder Agreement. Immediately upon such
execution and delivery of such Guarantor Joinder Agreement (and without any
further action), each such additional Person will become a party to this Pledge
Agreement as a “Pledgor” and have all of the rights and obligations of a Pledgor
hereunder and this Pledge Agreement and the schedules hereto shall be deemed
amended by such Guarantor Joinder Agreement.

[remainder of page intentionally left blank]

13

--------------------------------------------------------------------------------




EXHIBIT 10.10

     Each of the parties hereto has caused a counterpart of this Pledge
Agreement to be duly executed and delivered as of the date first above written.

PLEDGORS: AMERICAN TELECONFERENCING SERVICES, LTD.,
a Missouri corporation
PREMIERE GLOBAL SERVICES, INC.
a Georgia corporation
PTEK SERVICES, INC., a Delaware corporation
XPEDITE SYSTEMS WORLDWIDE, INC.,
a Delaware corporation
NETSPOKE, INC., a Delaware corporation
IMEET, INC., a Delaware corporation         By: /s/ Michael E. Havener

--------------------------------------------------------------------------------

  Name: Michael E. Havener   Title: Senior Vice President, Finance, and
Treasurer     XPEDITE SYSTEMS, LLC, a Delaware limited liability company        
By: PREMIERE GLOBAL SERVICES,     INC., its sole Member           By: /s/
Michael E. Havener

--------------------------------------------------------------------------------

    Name: Michael E. Havener     Title: Senior Vice President, Finance,
and Treasurer

AMERICAN TELECONFERENCING SERVICES, LTD.
PLEDGE AGREEMENT

--------------------------------------------------------------------------------




EXHIBIT 10.10

Accepted and agreed to as of the date first above written.   BANK OF AMERICA,
N.A., as Collateral Agent   By: /s/ Anne M. Zeschke


--------------------------------------------------------------------------------

Name: Anne M. Zeschke Title: Vice President


--------------------------------------------------------------------------------